Title: To James Madison from Robert R. Livingston, 24 March 1804
From: Livingston, Robert R.
To: Madison, James



Private
Dear Sir
Paris 24h. March 1804
I have not time to write a public letter by this conveyance of which I have just heard & the post is going out. This is to convey information of a fact that excites much sensation here & will probably thro’ all Europe. A body of french troops were sent into the electorate of Bade[n] & to the castle of Ettenheim inhabited for some time past by the duke d Enghien. He with many others was arrested arrived at the castle of St Vincennes which is about two leagues from Paris was tried by a military tribunal & shot immediatly after the whole bussiness from the time of his arrival did not take ten hours. I enclose you the process & condemnation as this goes by the post I make no reflections many will occur to you. Papers have been seized that demonstrate the agency of England. I am Dear Sir with the highest esteem Your Most Ob hume Sert
R R L
 

   
   RC (DLC).



   
   Following the 1804 conspiracy against his life (see Livingston to JM, 8 Feb. 1804, and n. 16), Napoleon determined to demonstrate to the Bourbons and their supporters his intention to quash any future such attempts. French troops sent into Baden seized Louis-Antoine-Henri de Bourbon, duc d’Enghien, a scion of the house of Condé, on 15 Mar. 1804 and carried him to Vincennes, France, where he was summarily tried and executed on 21 Mar. 1804. Although all the courts of Europe were shocked by the execution, only Russia and Sweden protested openly (Deutsch, The Genesis of Napoleonic Imperialism, pp. 189–95; Jean-Paul Bertaud, Bonaparte et le duc d’Enghien: Le duel des deux France [Paris, 1972], p. 185). Translations of the official reports of the arrest, trial, and condemnation of the duc d’Enghien are printed in the Annual Register for 1804, pp. 627–29.



   
   Enclosures not found.


